Citation Nr: 0303297	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-03 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial evaluation for residuals 
of a back injury, chronic mid-back pain with intraspinal 
cyst, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1994.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1996 by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran later moved, and this 
case was transferred to the RO in Nashville, Tennessee.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  The service-connected back disability is manifested by 
chronic mid-back pain, without listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, abnormal mobility on forced 
motion, neurological findings appropriate to site of the 
diseased disc, or recurring attacks of intervertebral disc 
syndrome with little intermittent relief.


CONCLUSION OF LAW

1.  The schedular criteria for an increased rating for the 
veteran's residuals of a back injury is not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 § 4.71a, Diagnostic 
Codes 5295-5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1996, the veteran was granted service connection 
for residuals of a back injury, chronic mid-back pain and 
assigned a 10 percent rating under Diagnostic Codes 5299-
5295, effective from September 1995.  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's residuals of a back injury.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) noted a distinction between a 
claim for an increased rating for a service-connected 
disability and an appeal from the initial rating assigned for 
a disability upon service connection. In this claim, the RO 
granted the veteran service connection and assigned a 10 
percent rating for residuals of a back injury, chronic mid-
back pain, effective from the date of the claim on September 
5, 1995.  The veteran filed a timely appeal to the RO's 
initial rating.  Therefore, the Board will evaluate the level 
of impairment due to the disability throughout the entire 
time of the claim as well as consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

In December 1996, the RO increased the veteran's evaluation 
to a 20 percent rating, effective from the date of service 
connection in September 1995.  The appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  In addition, the RO recharacterized the 
veteran's disability as residuals of a back injury, chronic 
mid-back pain with intraspinal cyst and rated the disability 
under Diagnostic Codes 5295-5293.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  

I.  Increased Rating for Residuals of a Back Injury

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
a higher rating should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
the assignment of an increased rating.


The veteran's service-connected back disability is currently 
rated as 20 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 
5295-5293.  Lumbosacral strain is assigned a disability 
rating in the Schedule under Diagnostic Code 5295.  Severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is given a 40 percent 
rating.  A 20 percent rating is assigned with muscle spasm on 
extreme forward bending in standing position, loss of lateral 
spine motion, unilateral, in standing position.  A 10 percent 
rating is assigned with characteristic pain on motion.  See 
38 C.F.R. Part 4 § 4.71a, Diagnostic Code 5295 (2002).  

During the pendency of this appeal, the criteria for 
evaluating intervertebral disc syndrome were changed and the 
new regulations became effective on September 23, 2002.  See 
67 Fed. Reg. 54345-54349 (August 22, 2002).

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeals 
process has been concluded, the version of the law or 
regulation most favorable to the appellant must apply unless 
Congress or the Secretary provides otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

Under the "old" version of Diagnostic Code 5293, a 40 percent 
rating is assigned when the intervertebral disc syndrome is 
severe with recurring attacks and only intermittent relief.  
To receive a 60 percent rating under Diagnostic Code 5293, 
the veteran's intervertebral disc syndrome must be pronounced 
with persistent symptoms compatible with sciatic neuropathy 
including characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of the diseased disc, as well as little intermittent 
relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Under the "new" version of Diagnostic Code 5293, effective 
September 23, 2002, a 40 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  To receive a 60 percent 
rating under Diagnostic Code 5293, the veteran's must suffer 
from intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Under Note (1) of Diagnostic Code 5293, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Under Note (2) of 
Diagnostic Code 5293, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note (3) of Diagnostic 
Code 5293 states that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(September 23, 2002).

Medical evidence of record, including teaching instructions 
for muscle sprain from Bulloch Memorial Hospital emergency 
room, reflects that the veteran was in a motor vehicle 
accident in December 1995.  In a December 1995 VA examination 
report, the veteran stated that he had a history of 
intermittent exacerbations of middle back pain one and two 
times a year which are treated with analgesics.  The examiner 
noted that the veteran had mild tenderness present over the 
mid-scapular area as well as normal range of motion of the 
cervical, thoracic, and lumbar spine.  A diagnosis of mid-
backache, probable episodic myalgia was listed in the report.           

Treatment records from Saint Joseph's Hospital dated in 
August and September 1996 show that the veteran underwent a 
thoracic MRI and myelogram.  Dr. McGlinn noted that the 
veteran suffered from acute spasm, subluxation, and 
tenderness of the thoracic spine.  A September 1996 treatment 
record stated an impression that the veteran had an 
intradural meningeal cyst (type III) from T3-4 to T11-12 on 
his thoracic spine with no significant mass effect detected.      

The veteran submitted treatment records from his private 
chiropractor, Dr. Culbreth.  In January 1996, Dr. Culbreth 
identified that the veteran sustained problems in both his 
thoracic and cervical spine due to the December 1995 
accident.  The veteran stated the his mid-back pain was 
considered 4 out of 10 in severity before the December 1995 
accident and considered 8 out of 10 in severity after the 
accident.  Dr. Culbreth noted an impression of thoracic 
strain including subluxation, muscle spasming, and restricted 
range of motion.  The veteran continued to seek treatment for 
his back disability with the chiropractor until September 
1996.  

VA outpatient treatment records from October 1996 state that 
the veteran had chronic pain and swelling due to the 
subarachnoid spinal cyst.  The treatment record also notes 
that the veteran exhibited a low pain threshold.  A November 
1996 MRI report of the veteran's thoracic spine showed that 
there was no evidence of a mass or lesion in that area.  
Evidence of record shows that the veteran underwent surgery 
to remove the cyst in April 1997.  An April 1997 VA surgical 
follow-up treatment record notes that the veteran's scar 
after the excision was well-healed and that the mass removed 
was identified as a lipoma and considered benign.

Two April 1997 VA examination reports listed diagnoses of 
status post injury upper back with resultant mass recently 
excised.  The veteran complained of constant pain, which 
sometimes is radiating to his left arm.  The examiner noted 
evidence of pain with flexion at the site of the recent 
incision and surgery but no objective evidence of pain on 
motion was listed otherwise. Some muscle spasms in the back 
were noted around the surgical site, however the examiner 
noted questionable voluntary guarding.  Test results on both 
of the veteran's arms listed an arm and grip strength of 3+ 
symmetrical with no evidence of decreased sensation.  X-ray 
reports of the lumbar and thoracic spine showed no abnormal 
findings.                   

A VA outpatient treatment record from September 1997 notes 
that the veteran suffers from chronic low back pain from 
degenerative joint disease with two thoracic disc extrusions 
with a history of an intradural arachnoid cyst.  An October 
1997 VA treatment report also states the veteran has chronic 
t-spine pain and use of pain medications.   

A general VA examination report from July 1998 notes that the 
veteran complained of pain in the mid-thoracic region as well 
as listed his range of motion as flexion-95 degrees, 
extension-35 degrees, lateral flexion-40 degrees, and 
rotation-35 degrees.  The examiner stated that testing the 
veteran's range of motion did not precipitate back pain in 
the thoracic spine.  The examiner also stated in the report 
that the veteran had "quite miniscule findings on physical 
exam".  A March 1999 VA spine examination report states that 
the veteran complained his back bothers him two to three 
times a week with moderate to severe pain, muscle spasm, and 
tenseness in the thoracic spine area.  The veteran's thoracic 
spine range of motion was listed as flexion-90 degrees, 
extension-18 degrees, lateral flexion-35 degrees, right 
rotation-35 degrees, and left rotation-45 degrees.  The 
examiner noted that the spine was painful on motion in the 
thoracic area when the veteran rotates to the left at 30 
degrees and when flexes at about 75 degrees.  It was also 
noted that the examiner did not detect any objective evidence 
of painful motion, spasms, weakness, or tenderness.  The 
neurological examination was recorded as negative.  A 
diagnosis of mechanical degenerative disease and meningocele 
(intradural) of the thoracic spine was listed in the March 
1999 examination report.  A March 1998 X-ray report of the 
thoracic spine showed slight S-shaped scoliosis, slight 
degenerative spurring with no acute abnormalities or bony 
destructive lesions.  The March 1999 X-ray report of the 
thoracic spine showed minimal rotoscoliosis with convexity to 
the right and stated that otherwise, the spine was within 
normal limits.  
The medical evidence does not support a higher rating of 40 
percent under Diagnostic Code 5295. The veteran does not 
exhibit any form of severe limitation of motion, abnormal 
mobility on forced motion, listing of the whole spine, 
positive Goldthwaite's sign, or other evidence of severe 
lumbosacral strain.  

The Board also finds that a rating in excess of 20 percent is 
also not warranted under the "old" or "new" version of 
Diagnostic Code 5293.  Concerning an increased rating under 
the "old" criteria, the medical evidence of record does not 
show that the veteran suffers from severe recurring attacks 
with intermittent relief. The veteran complained during the 
March 1999 VA examination that he suffers from attacks once 
or twice a week.  However, the medical evidence chronicled 
above does not corroborate his contentions.  Nor does the 
medical evidence show that he should be assigned a 60 percent 
rating under the "old" Diagnostic Code 5293.  In the April 
1997 VA examination report, the veteran complained of pain 
that would radiate to his left arm.  However, multiple VA 
examination reports are void of any neurological findings.  
The veteran also does not fit the "new" criteria for a 40 
percent rating as well.  The medical evidence discussed at 
length above does not show that the veteran suffered an 
incapacitating episode for the duration of at least four 
weeks during any 12-month time period.    

Other diagnostic codes for the spine, which might provide for 
a higher disability rating, are not applicable.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285 through 5295 (2002).  
It is not contended or shown that the veteran's service-
connected back disability includes ankylosis or fracture of 
the spine. 

The Board has also considered whether a higher disability 
evaluation is warranted under 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), on the basis of 
limitation of function due to pain.  Such considerations 
include less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion. 
The section also provides that weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled. A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

In this case, the evidence does not support a disability 
evaluation higher than 20 percent based on limitation of 
function due to pain, under DeLuca.  The veteran's spinal 
disability was manifested primarily by complaints of chronic 
mid-back pain and muscle spasms.  There was no objective 
indication of weakness, incoordination or excess fatigability 
on use, even with consideration of 38 C.F.R. §§4.40, 4.45 and 
4.59.  The veteran's reports of pain do not meet or more 
nearly approximate the criteria for a 40 percent rating under 
Diagnostic Codes 5295-5293.  See 38 C.F.R. § 4.7 (2002).

The Board acknowledges the veteran's complaints of chronic 
pain, muscle spasms, and swelling.  However, the veteran has 
not demonstrated that he has the medical expertise that would 
render competent his statements as to the relationship 
between his injury during active military service and the 
current severity of his back disability.  His opinion alone 
cannot meet the burden imposed by 38 C.F.R. § 4.71 with 
respect to the current severity of his back disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The criteria for a rating in excess of 20 percent under 
Diagnostic Codes 5295 and 5293 have not been met.  The Board 
finds that the evidence shows that the 20 percent rating 
currently in effect for the residuals of a back injury, 
chronic mid-back pain with intraspinal cyst, is in accordance 
with the Schedule.  Thus, the veteran's reports of chronic 
mid-back pain do not meet or more nearly approximate the 
criteria for a 40 percent rating under Diagnostic Codes 5295-
5293.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5295-
5293 (2002).

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the time 
period in question.

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected back disability.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disability has required frequent 
periods of hospitalization or produced marked interference 
with the veteran's employment.  For these reasons, an 
extraschedular rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased initial evaluation for 
residuals of a back injury, chronic mid-back pain with 
intraspinal cyst.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder. 

As discussed above, during the pendency of this appeal, the 
criteria for evaluating intervertebral disc syndrome were 
changed and the new regulations became effective on September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  
The veteran was notified of the new rating criteria in a 
Supplemental Statement of the Case issued by the RO in 
October 2002.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this regard, the RO sent the veteran a letter as 
well as the Supplement Statement of the Case both dated in 
October 2002, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  In this case, there is no 
additional development needed.  Consequently, any defect in 
such notice would not prejudice the veteran in this instance.  
The Board finds that VA's duties to assist the claimant and 
to notify him of the evidence necessary to substantiate his 
claim has been satisfied.


ORDER

An increased initial rating for residuals of a back injury, 
chronic mid-back pain with intraspinal cyst is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

